Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 11 August 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-17, 19-21, and 26-33 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claim 25 has been amended. 
4. Remarks drawn to rejections under 35 USC 103.
	Claims 18, 22-25 and 34 are pending in the case.
	The following rejection is necessitated by Applicant's amendment filed 11 August 2022 wherein the limitation in pending claim 25 has been amended.  Claim 25 has been amended to recite the dosage per Kg of patient of body weight. Support of amendment is seen at page 6, line 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 18, 22-25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guptill et al (Neurotherapeutics, 2016, 13, 118-131; cited in IDS filed 01/17/2020; of record) in view of Costello et al (J. Neuroscience Nursing, 2008, 40, 275-280; cited in IDS filed 01/17/2020; of record).
Guptill et al teaches that myasthenia gravis (MG) is an autoimmune disease in which B cells (lymphocytes) are critical for the pathogenesis of all forms of autoimmune MG. Studies have shown that B cell depletion with rituximab may be an effective intervention in MG (page 124, right col., last para through page 125, left col. lines 1-8; method of treating myasthenia gravis as in claims 18 and 34). Guptill et al does not expressly teach the use of cladribine as the active agent in the method of treating MG. However, there is a suggestion in Guptill et al that an active agent that targets B cells will provide an effective therapy for treating MG.
According to Costello, cladribine is agent that targets B cells (Abstract; page 276, left col. first para, last three lines through right col.; active agent recited in claims 18, 22-25 and 34). This teaching tells one of ordinary skill in the art that cladribine, which targets B cells can be used as an active agent in a method of treating myasthenia gravis, which also involves B cell pathogenesis. Depletion of B cells by cladribine should treat/ameliorate MG in a patient in need thereof. Costello teaches dosage regimen for cladribine administration similar to the dosing regimen recited in claims 22-25 and 34 (page 278, left col. starting with second full paragraph). According to Costello, cladribine has also been used in the treatment of other autoimmune diseases (page 277, left col., first para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer cladribine as the active agent in a method of treating/ameliorating myasthenia gravis in a patient in need thereof since Guptill teaches that B cell depletion using rituximab is an effective therapy for MG and Costello teaches that cladribine is a B cell depleting agent. Therefore, it would have been obvious to the artisan to use cladribine as the active agent to treat MG.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since Guptill teaches that B cell depletion using rituximab is an effective therapy for MG and Costello teaches that cladribine is a B cell depleting agent. Therefore, it would have been obvious to the artisan to use cladribine as the active agent to treat MG.
Thus, it is obvious to combine prior art teachings in order to arrive at the instant invention.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use cladribine since Guptill teaches that it has the potential to target B cells which is involved in the pathogenicity of MG. It is well tolerated (Guptill page 278, left col). The bioavailability of cladribine is also high (page 278, left col. second para). Using the dosage regimen in Costello as a starting point one of ordinary skill in the art can adjust the dosage regimen as in claims 22-25 and 34 for MG for the purpose of optimization of the beneficial effects. Since the level of T cells is also lowered the artisan can look for the reduction of CD3+ T cells as in claim 23.



Response to Applicant’s Remarks
Applicant has traversed the rejection of the pending claims under 35 USC 103 over Guptill and Costello arguing that Guptill is a review article, covering current treatment options and emerging new treatments and therapeutic targets for MG. Even though B cells are taught as critical for the pathogenesis of all forms of autoimmune MG, and B cells are presented as targets, there is no indication or suggestion that the generality of agents targeting B cells will be therapeutically effective against MG. Guptill suggests a few possible mechanisms that could explain the effect of some potential treatments with rituximab, belimumab and bortezomib in MG patients. Guptill teaches that rituximab’s depletion of activated B-cells has no impact on all types of plasma cells. The artisan would not have derived from Guptill that a broad depletion of B cells would necessarily lead to therapeutic efficiency in treating MG. From the teachings of the first full para on page 125 the artisan will not understand that any compound targeting B cells will have therapeutic efficiency. Cladribine is not an agent identified in Guptill as a potential new treatment for MG.
Costello is silent about MG. Although Costello discusses cladribine as an agent for treating relapsing forms of MS, as a small molecule it was not necessarily obvious to try as a treatment for MG, and still less was there isn’t a reasonable expectation of success. Costello teaches that cladribine lowers T and B cells in patients with refractory rheumatoid arthritis. There is no indication that it would lower plasma cells in MG. There are may drugs which reduce B cell numbers like cyclophosphamide. However, these are not useful for treating MG since their side effects are not acceptable for MG patients. The inventors found that treatment of MG with relatively low dose of cladribine was effective. This is lower than the cumulative dose claimed previously to be effective. This is unexpected. For these reasons the claims are not obvious (pages 4-13-Remarks).
Applicant’s arguments are not found to be persuasive. Guptill et al teaches that myasthenia gravis (MG) is an autoimmune disease in which B cells (lymphocytes) are critical for the pathogenesis of all forms of autoimmune MG and targeting B-cell (depletion) is a way to treat MG in patients. Just because Guptill teaches only the effect of rituximab does not mean that other agents targeting B cells will not be therapeutically effective against MG.
Costello teaches the use of cladribine for treating autoimmune disease and that it targets B cells. MG is also an autoimmune disease. Therefore, there is a reasonable expectation of success in using cladribine for treating MG in patients. According to Guptill cladribine is well tolerated and its bioavailability is also high. Unlike cyclophosphamide, cladribine is safe to use.
Regarding the lower dosage of cladribine used in the claimed method (10mg total) compared to 200-400mg given in recent multiple sclerosis trial, the two diseases are not exactly the same. The use of a lower dosage for treating MG as found by applicant is not unexpected. One of ordinary skill in the art will not assume that the higher dosage used for treating MS should also be used for treating MG. The artisan will try to find out if a lower dosage is effective for treating MG and will use the lower dosage. Use of a lower dosage also reduces the cost of the treatment. Such optimization of dosage is routine in the art.
The combined teachings of Guptill and Costello do render the instant claims obvious. The rejection is maintained.



Conclusion
Pending claims 18, 22-25 and 34 are rejected.
Claims 1-17, 19-21, and 26-33 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623